DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2, 5 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein: the storage controller further includes a first register configured to store the first skew offsets as skew information; each of the plurality of data signals has a window defined by a first edge and a second edge; the at least some edges correspond to a portion of the first edges; and the first skew offsets correspond to differences of the first edges of the plurality of data signals and the differences of the first edges reduce crosstalk occurring among the plurality of data signals on the plurality of signal lines such that an eye window of the plurality of data signals is equal to or greater than a reference value; while in regard to claim 5, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the storage controller is configured to transmit skew information including the first skew offsets to the at least one semiconductor memory device by using at least one of a set feature command, a mode register set and a test mode register set, and wherein the at least one semiconductor memory device includes a second delay circuit configured to receive the skew information, and configured to delay the plurality of data signals by second skew offsets based on the skew information to cancel the first skew offsets to provide original data signals; while in regard to claim 5, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the at least one semiconductor memory device includes a nonvolatile memory device, and wherein the storage controller further includes: a processor configured to control overall operation of the storage controller; and a nonvolatile memory interface configured to interface with the nonvolatile memory device based on the control of the processor, the nonvolatile memory interface including the first delay circuit and a first register.
Claim(s) 3-4, 6 and 8-15 depend from claim(s) 2, 5 and 7, and as such are also objected for the same reasons.
	Claim(s) 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 18 and 20; as to claim 18: A method of operating a storage device, wherein the storage device includes a storage controller and at least one semiconductor memory device, the storage controller configured to control the at least one semiconductor memory device, the method comprising: performing, by the storage controller, training to search for first skew offsets for minimizing crosstalk occurring among signal lines while transmitting training patterns to the at least one semiconductor memory device through the signal lines; storing, by the storage controller, the first skew offsets in a register therein as skew information based on a result of the training; transmitting, by the storage controller, the skew information to the at least one semiconductor memory device, delaying, by a first delay circuit of the storage controller, data signals such that at least some first edges of the data signals are desynchronized by the first skew offsets; 46transmitting, by the storage controller, the delayed data signals and a data strobe signal to the at least one semiconductor memory device through the signal lines; and delaying, by a second delay circuit of the at least one semiconductor memory device, the data signals by second skew offsets based on the skew information to cancel the first skew offsets to provide original data signals. As to claim 20: A storage device comprising: at least one nonvolatile memory device configured to receive write data based on a data strobe signal and a plurality of data signals, and configured to output read data based on the data strobe signal and the plurality of data signals; and a storage controller configured to transmit the data strobe signal and the plurality of data signals in parallel to the at least one nonvolatile memory device through a plurality of signal lines, wherein: each of the plurality of data signals has a window defined by a first edge and a second edge; the storage controller includes a first delay circuit configured to delay the plurality of data signals such that at least some edges of the plurality of data signals are desynchronized by first skew offsets which are different from one another; the storage controller is configured to transmit skew information including the first skew offsets to the at least one nonvolatile memory device; and 47the at least one nonvolatile memory device includes a second delay circuit configured to receive the skew information, and configured to delay the plurality of data signals by second skew offsets based on the skew information to cancel the first skew offsets to provide original data signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20120051171 to Swanson et al. (“Swanson”) in view of U.S. Patent/Publication No. 11217285 to Jeter et al. (“Jeter”), and further in view of US Publication No. 20210304808 to Penney et al. (“Penney”).
As to claim 1, Swanson teaches substantially the claimed invention, including: A storage device comprising: at least one semiconductor memory device configured to receive write data based on a data strobe signal and a plurality of data signals (As found in at least FIGS. 1-2: plurality of memory devices operable for data write operations comprising well-known and well-understood and obviously applicable to memory operations: at least data signals and data strobe signals; while Swanson may not make express mention of data strobe signals, the teachings of Jeter below complement relevantly), and configured to output read data based on the data strobe signal and the plurality of data signals (As found in at least [0020]: at least read, write and erase data); and a storage controller configured to transmit the data strobe signal and the plurality of data signals in parallel to the at least one semiconductor memory device through a plurality of signal lines (As found in at least FIGS. 1-2 and at least [0020]; controller 208), wherein the storage controller includes a first delay circuit configured to delay the plurality of data signals such that at least some edges of windows of the plurality of data signals on the plurality of signal lines are desynchronized by first skew offsets which are different from one another (As found in at least FIGS. 1-2: controller 208 includes delay circuit 215 to provide data signals that are desynchronized by a skew, as found in at least FIGS. 4-6).
Moreover, relevantly and complementarily, Jeter teaches well-known and well-understood data based on a data strobe signal (As found in at least Column 5, lines 43-45).
And, once more, relevantly and complementarily, Penney also teaches delay the plurality of data signals (As found in at least [0037] and FIG. 2: data signals can be delayed to match data strobe signals; obviously, the alternative is also well-known and well-understood: delay data strobe signal to match data signal).
Swanson and Jeter and Penney are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that include write and/or read that make use of signal delay.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Swanson as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Jeter and Penney also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: Swanson, Jeter and Penney consider substantially the same inventive endeavor: memory operations that include data write and/or read that, one of ordinary skill in the art, would have recognized would make use of data signal and/or data strobe signal delay to match the other.  
Therefore, it would have been obvious to combine Swanson with Jeter and Penney to make the above modification.
As to claim 16, Swanson teaches wherein the at least one semiconductor memory device includes a volatile memory device having a plurality volatile memory cells coupled to word-lines and bit-lines (As found in at least FIGS. 1-2 and [0002-0003]: the semiconductor device includes at least a volatile memory such as DRAM and/or SRAM; and it is obvious, well-known and well-understood that these memory include memory cells coupled to word lined and bit lines; for example, at least [0058] in Penney provides evidence of that “onto cell bit lines when a word line is activated.”).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20120051171 to Swanson et al. (“Swanson”) in view of U.S. Patent/Publication No. 11217285 to Jeter et al. (“Jeter”), and further in view of US Publication No. 20210304808 to Penney et al. (“Penney”), and further in view of US Patent No. 11341067 to Best et al. (“Best”).
As to claim 17, while Swanson may not expressly teach a PCB, at least Jeter teaches in at least Column 13, lines 1-10 a DIMM, which is well-known to be built upon a printed circuit board.
Nevertheless, in complement and relevantly, Best teaches wherein the storage controller and the at least one semiconductor memory device are provided on a printed circuit board (PCB), and wherein the plurality of signal lines are provided in the PCB and connect the storage controller and the at least one semiconductor memory device (As found in at least FIG. 10 and Column 16, lines 42-56).
Swanson as modified and Best are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory built upon a substrate.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Swanson as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Best also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: memory devices, whether built to include the memory alone or include peripheral circuitry as well, ultimately must rest upon some kind of substrate; such substrate can be the well-known and well-understood PCB.  
Therefore, it would have been obvious to combine Swanson as modified with Best to make the above modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827